686 S.E.2d 899 (2009)
STATE of North Carolina
v.
Donald Carlton LOWRY.
No. 436P09.
Supreme Court of North Carolina.
November 5, 2009.
Diane A. Reeves, Assistant Attorney General, for State.
Donald Carlton Lowry, pro se.
Prior report: ___ N.C.App. ___, 679 S.E.2d 865.

ORDER
Upon consideration of the petition filed by Defendant on the 15th of October 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2009."